DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the time period" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 10-16 are rejected based upon their dependency on claim 9.
Claim 17 recites the limitation "the time period" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 18-20 are rejected based upon their dependency on claim 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oztekin et al. (‘Oztekin’ hereinafter) (Publication Number 20070233671) in view of Cosentino et al. (‘Cosentino’ hereinafter) (Publication Number 20200097481) and further in view of Dispensa et al. (‘Dispensa’ hereinafter) (Publication Number 20170329872) and further in view of Cole et al. (‘Cole’ hereinafter) (Patent Number 9183254) and further in view of Kalki (Patent Number 9244971).

As per claim 1, Oztekin teaches
A communication database analysis system comprising a processor physically configured according to computer executable instructions, a memory to store computer executable instructions, and an input output circuit, the computer executable instructions comprising instructions for: (see abstract and background; paragraphs [0032]-[0033])
storing in the memory a plurality of queries to the communication database; (search history, paragraphs [0072]-[0073])
determining a source of the queries to the communication database; (search queries submitted by users associated with ip address, paragraphs [0072]-[0073])
determining a consumer of a result of the queries; (search queries submitted by user associated with group with profiles, paragraph [0072]-[0073])
[…]
Oztekin does not explicitly indicate “determining common queries to the database by the source and the consumer; analyzing the source of the queries, the consumer of the queries, […], and the common queries;”, “[…] of common queries for consumers in departments; […]”.
However, Cosentino discloses “determining common queries to the database by the source and the consumer; analyzing the source of the queries, the consumer of the queries, […], and the common queries;” (most frequently submitted queries submitted by user, user’s team, or users within organization, paragraphs [0127]&[0129]; frequently accessed items and recently accessed items or objects, paragraphs [0126]&[0128]), “[…] of common queries for consumers in departments; […]” (most frequently submitted queries submitted by user, user’s team, or users within organization, paragraphs [0127]&[0129]; note that the claimed “analyzing … the timing of the queries, how the queries are modified during the time period” steps are not functionally related to any other steps in the claim and therefore not required to be taught, i.e. the other steps in the claim do not involve any of the claimed analysis and would be performed the same regardless).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Oztekin and Cosentino because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a search-based GUI to facilitate searching a plurality of sources (Cosentino, abstract and paragraphs [0003]-[0005]). This gives the user the advantage of faster and easier access to desired information stored in different sources.
Neither Oztekin nor Cosentino explicitly indicate “determining an improved outcome for the consumer of the queries; determining […] queries for the source; creating a ranking”, “and creating a user interface for […] queries and improved outcomes according to the ranking”.
However, Dispensa discloses “determining an improved outcome for the consumer of the queries; determining […] queries for the source;” (having determined that a dataset of a plurality of datasets has data for answering second query, performing database query performed on the dataset , paragraph [0202], where determining dataset having data for query reads on determining improved outcome for consumer, and performing query on one of a plurality of dataset reads on queries for source; see also paragraph [0201]), “creating a ranking”, “and creating a user interface for […] queries and improved outcomes according to the ranking” (provide multiple suggested queries in ranked order based on relevance, paragraph [0204]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Oztekin, Cosentino and Dispensa because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to determine which type of search is more likely to yield the best one or more results (Dispensa, paragraph [0043]). This gives the user the advantage of more quickly and easily finding desired search results.
Neither Oztekin, Cosentino nor Dispensa explicitly indicate “improved [queries]”.
However, Cole discloses “improved [queries]” (optimized query, column 11, lines 32-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Oztekin, Cosentino, Dispensa and Cole because using the steps claimed would have given those skilled in the art the tools to improve the invention by proving more efficient queries by eliminating computation duplicated across subqueries (Cole, column 1, line 15-18). This gives the user the advantage of more efficient use of expensive resources.
Neither Oztekin, Cosentino, Dispensa nor Cole explicitly indicate “the timing of the queries, how the queries are modified during the time period”.
However, Kalki discloses “the timing of the queries, how the queries are modified during the time period” (query modified within certain time period, column 18, lines 35-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Oztekin, Cosentino, Dispensa, Cole and Kalki because using the steps claimed would have given those skilled in the art the tools to improve the invention by more quickly identifying and retrieve data from a large quantity of storage data where data is stored on multiple systems employing different technologies (see Kalki, column 1, lines 6-17). This gives the user the advantage of faster access to desired information.

As per claim 2, Oztekin teaches
the source is determined from an ip address or username. (search queries submitted by users associated with ip address, paragraphs [0072]-[0073])

As per claim 3, Oztekin teaches
the consumer is determined from an ip address or username. (ip address of search queries submitted by user associated with group with profiles, paragraph [0072]-[0073])

As per claim 4, Oztekin teaches
determining departments by matching ip addresses for sources and consumer to an organizational chart of ip addresses or usernames. (ip address range group, paragraph [0072]; user maybe associated with ip address range and/or group, paragraph [0073])

As per claim 5, Oztekin teaches
providing improved results to additional departments. (paragraph [0073])

As per claim 6,
Neither Oztekin nor Cosentino explicitly indicate “and making the […] queries available via a user interface”.
However, Dispensa discloses “and making the […] queries available via a user interface” (provide multiple suggested queries in ranked order based on relevance, paragraph [0204]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Oztekin, Cosentino and Dispensa because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to determine which type of search is more likely to yield the best one or more results (Dispensa, paragraph [0043]). This gives the user the advantage of more quickly and easily finding desired search results.
Neither Oztekin, Cosentino nor Dispensa explicitly indicate “analyzing database queries for inefficiency; creating revised database queries wherein revised database queries are more efficient; storing the revised database queries in a memory for future use;”, “revised [queries]”.
However, Cole discloses “analyzing database queries for inefficiency; creating revised database queries wherein revised database queries are more efficient;”, “revised [queries]” (optimized query, column 11, lines 32-56), “storing the revised database queries in a memory for future use” (stores optimized version of query, column 11, lines 54-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Oztekin, Cosentino, Dispensa and Cole because using the steps claimed would have given those skilled in the art the tools to improve the invention by proving more efficient queries by eliminating computation duplicated across subqueries (Cole, column 1, line 15-18). This gives the user the advantage of more efficient use of expensive resources.

As per claim 7,
Neither Oztekin nor Cosentino explicitly indicate “analyzing database queries for using an improper database;”, “use the proper database”, “and making the revised queries available via a user interface”.
However, Dispensa discloses “analyzing database queries for using an improper database;”, “use the proper database” (having determined that a dataset of a plurality of datasets has data for answering second query, performing database query performed on the dataset, paragraph [0202]), “and making the […] queries available via a user interface” (provide multiple suggested queries in ranked order based on relevance, paragraph [0204]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Oztekin, Cosentino and Dispensa because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to determine which type of search is more likely to yield the best one or more results (Dispensa, paragraph [0043]). This gives the user the advantage of more quickly and easily finding desired search results.
Neither Oztekin, Cosentino nor Dispensa explicitly indicate “creating revised database queries wherein revised database queries […]; storing the revised database queries in a memory for future use;”, “revised [queries]”.
However, Cole discloses “creating revised database queries wherein revised database queries […]; storing the revised database queries in a memory for future use;”, “revised [queries]” (optimized query, column 11, lines 32-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Oztekin, Cosentino, Dispensa and Cole because using the steps claimed would have given those skilled in the art the tools to improve the invention by proving more efficient queries by eliminating computation duplicated across subqueries (Cole, column 1, line 15-18). This gives the user the advantage of more efficient use of expensive resources.

As per claims 9-15,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-7 and are similarly rejected.

As per claim 16,
Neither Oztekin nor Cosentino explicitly indicate “and making the […] queries available via a user interface”.
However, Dispensa discloses “and making the […] queries available via a user interface” (provide multiple suggested queries in ranked order based on relevance, paragraph [0204]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Oztekin, Cosentino and Dispensa because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to determine which type of search is more likely to yield the best one or more results (Dispensa, paragraph [0043]). This gives the user the advantage of more quickly and easily finding desired search results.
Neither Oztekin, Cosentino nor Dispensa explicitly indicate “determining whether database queries are properly written; creating revised database queries wherein revised database queries are properly written; storing the revised database queries in a memory for future use;”, “revised [queries]”.
However, Cole discloses “determining whether database queries are properly written; creating revised database queries wherein revised database queries are properly written; storing the revised database queries in a memory for future use;”, “revised [queries]” (optimized query, column 11, lines 32-56), “storing the revised database queries in a memory for future use” (stores optimized version of query, column 11, lines 54-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Oztekin, Cosentino, Dispensa and Cole because using the steps claimed would have given those skilled in the art the tools to improve the invention by proving more efficient queries by eliminating computation duplicated across subqueries (Cole, column 1, line 15-18). This gives the user the advantage of more efficient use of expensive resources.

As per claims 17-20,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-5 and are similarly rejected.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oztekin et al. (‘Oztekin’ hereinafter) (Publication Number 20070233671) in view of Cosentino et al. (‘Cosentino’ hereinafter) (Publication Number 20200097481) and further in view of Dispensa et al. (‘Dispensa’ hereinafter) (Publication Number 20170329872) and further in view of Cole et al. (‘Cole’ hereinafter) (Patent Number 9183254) and further in view of Kalki (Patent Number 9244971) and further in view of De Smet (Publication Number 20200244762).

As per claim 8,
Neither Oztekin, Cosentino, Dispensa, Cole nor Kalki explicitly indicate “determining whether network architecture is operating efficiently; creating a revised network architecture to be more efficient; and informing an administrator of the revised network architecture”.
However, De Smet discloses “determining whether network architecture is operating efficiently; creating a revised network architecture to be more efficient;” (paragraph [0038]), “and informing an administrator of the revised network architecture” (paragraph [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Oztekin, Cosentino, Dispensa, Cole, Kalki and De Smet because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing improved methodology for monitoring compute resource usage/utilization and for accurately attributing this usage/utilization to the proper compute nodes (De Smet, paragraph [0006]). This gives the user the advantage of more efficient use of expensive resources.


Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect the 35 USC 103 rejections of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the Kalki reference, in combination with the previously cited references, teaches the amended claim language as shown in the rejections above.
It is further noted that the amended claim language of “analyzing … the timing of the queries, how the queries are modified during the time period” in the independent claims is not functionally related to any other steps in the claim, i.e. no other steps in the claim use the results of this analysis and therefore would be performed the same regardless. Other limitations in the claims, such as certain “determining” and “analyzing” steps, are also never used or referenced after being claimed. As a result, the outcome of these claims would be the same even if these limitations were removed. While these limitations have been taught by the prior art as shown in the rejections above, there is a question whether these limitations are functionally related to the claim as a whole. If these seemingly unnecessary limitations were removed or not considered (since they are not functionally related to the claim as a whole), the claim would be much broader and the necessary prior art to teach the resulting claims would be greatly reduced. The applicant may wish to consider making these steps functionally related to claim as a whole so that they are necessary language in these claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198